Name: Commission Regulation (EEC) No 3406/89 of 13 November 1989 opening a standing invitation to tender for the supply to Poland of 24 000 tonnes of barley held by the Danish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 11 . 89 Official Journal of the European Communities No L 328/39 COMMISSION REGULATION (EEC) No 3406/89 of 13 November 1989 opening a standing invitation to tender for the supply to Poland of 24 000 tonnes of barley held by the Danish intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2247/89 of 24 July 1989 on an emergency measure for the free supply of certain agricultural products to Poland ('), Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 2860/89 (3), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 2557/89 (4) as last amended by Regulation (EEC) No 3404/89 (*), provides that contracts for the supply of cereals under Regulation (EEC) No 2247/89 are to be allocated by invitation to tender ; Whereas a standing invitation to tender should be opened for the supply of barley held by the Danish intervention agency ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 3 1 . Tenders may relate only to the entire lot or group of lots specified in the notice of invitation to tender provided for in Article 14 of Regulation (EEC) No 2557/89. 2. Tenders may be lodged subject to the allocation of a given quantity. Article 4 1 . The time limit for submission of tenders under the first partial invitation to tender shall be 1 p.m., Brussels time, on 22 November 1989 . 2. The time limit for submission of tenders in response to the last partial invitation to tender shall be 1 p.m., Brussels time, on 13 December 1989. Article 5 Tenders must be submitted to the Danish intervention agency. The Danish intervention agency shall forward tenders to the Commission in accordance with the model in Annex II hereto. HAS ADOPTED THIS REGULATION : Article 1 On the terms laid down in Regulation (EEC) No 2557/89, the Danish intervention agency shall open a standing invitation to tender for the supply to Poland of 24 000 tonnes of barley held by the said agency. Article 6 The taking-over certificate referred to in Article 10.(3) of Regulation (EEC) No 2557/89 shall take the form shown in Annex III hereto. Certificates shall be issued after unloading of the goods . Article 7 The successful tenderer shall undertake to provide the Polish authorities with the documents required for supply purposes as specified in the notice of invitation to tender drawn up by the Danish intervention agency. Article 8 For the purposes of entering EAGGF expenditure in the accounts, the book value of the product referred to in Article 1 is hereby fixed at ECU 51 per tonne . Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 2 1 . The invitation to tender shall cover about 24 000 tonnes of barley to be supplied from East Coast ports. 2. The regions where 24 000 tonnes of barley are stored are listed in Annex I hereto. (') OJ No L 216, 27. 7. 1989, p. 5. (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 274, 23. 9. 1989, p. 41 . (4) OJ No L 248, 24. 8 . 1989, p. 10. \f) See page 33 of this Official Journal. No L 328/40 Official Journal of the European Communities 14. 11 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 November 1989 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX I (tonnes) Regions of storage Quantity Jutland 14 230 Fyn 2 014 Sjaelland 5 656 Lolland / Falster 1 800 ANNEX II Standing invitation to tender (or the supply to Poland of about 24 000 tonnes of barley held by the Danish intervention agency (Regulation (EEC) No 3406/89) Tenderer number Number of lot or group of lots Quantity (tonnes) Carriage by sea Supply costs applied for (ECU/tonne)Placeof removal from store Port of destination 1 2 3 4 5 6 1 2 3 4 etc. 14. 11 . 89 Official Journal of the European Communities No L 328/41 ANNEX III SUPPLY BY SEA TAKING-OVER CERTIFICATE I, the undersigned : (name, first name, business name) acting on behalf of the Polish Government, hereby certify that the goods mentioned below have been taken over :  Name of vessel :  Place and date of taking-over :  Product :  Tonnage taken over : » Remarks or reservations :